EXHIBIT 10.03A

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

This Agreement is made and entered into as of (insert date of grant) between The
E. W. Scripps Company (“Company”) and                      (“Grantee”).

 

In consideration of the mutual promises contained herein and for other good and
valuable consideration, the parties agree as follows:

 

1. The Company delivers to the Grantee a Nonqualified Stock Option to purchase
                     Class A Common shares (the “Shares”) of the Company (the
“Option”). The Option is subject to the terms and conditions herein set forth
and to the terms and conditions of the Company’s 1997 Long-Term Incentive Plan
(the “Plan”).

 

2. The Option will be exercisable in equal installments on February 15, in (one
year after grant, two years after grant, and three years after grant) (the
“Vesting Schedule”) until its expiration date on (insert end of eight year
term), during which time the Grantee may exercise all or part of the Option
provided that each exercise is for at least 100 Shares (the “Minimum Exercise”).

 

3. The purchase price of the Shares shall be $xx.xx per share, the Fair Market
Value on (insert date of grant), the date the grant was authorized.

 

4. The Option shall expire at midnight on (insert end of eight year term),
unless sooner terminated or modified under the provision of this Agreement and
the Plan.

 

5. The Option may not be exercised by anyone other than the Grantee or his
guardian or legal representative during his lifetime. In the event of his death,
the Option may be exercised by the executor or administrator of the Grantee’s
estate or, if no executor or administrator has been appointed, by the successor
or successors in interest determined under the Grantee’s will or under the
applicable laws of descent and distribution. The Option may not be transferred,
assigned, encumbered or alienated in any way by the Grantee and any attempt to
do so shall render the Option and any unexercised portion thereof, at the
discretion of the Company, null, void and unenforceable.

 

6(a). Subject to the Minimum Exercise, the Option may be exercised in whole or
in part by delivering to the Company written notice of exercise specifying the
number of shares of Class A Common Stock to be purchased. Such notice shall be
accompanied by: 1) cash or a check in payment of the option exercise price, or;
2) delivery of previously acquired shares of unrestricted Class A Common Stock
which will be valued at their Fair Market Value on the exercise date in payment
of the option exercise price, or; 3) a combination of cash or check and such
shares in payment of the option exercise price.



--------------------------------------------------------------------------------

6(b). Subject to the Minimum Exercise, the Option may also be exercised in whole
or in part by giving an irrevocable notice of exercise to the company’s
brokerage representative. The date on which such notice is received by the
broker shall be the date of the exercise of the Option, provided that within
five business days of the delivery of such notice the funds to pay for exercise
of the Option are delivered to the Company by a broker acting on behalf of the
Optionee either in connection with the sale of the shares underlying the Option
or in connection with the making of a margin loan to the Optionee to enable
payment of the exercise price of the Option.

 

7. The Company shall, upon exercise of the Option pursuant to section 6(a) or
6(b), issue or cause to be issued to the Grantee (or his executor or
administrator or other person entitled thereto), a stock certificate for the
number of Shares purchased thereby and/or to any broker acting on behalf of the
Optionee a stock certificate for the number of shares sold by such broker for
the Optionee.

 

8. The Company may require, as a condition of the exercise of the Option, that
the Grantee sign such further documents as it reasonably determines to be
necessary or appropriate to assure compliance with federal and applicable state
securities laws.

 

9. The Grantee shall have no rights as a shareholder with respect to any of the
Shares until such Shares are issued to the Grantee.

 

10. The terms and conditions contained in the Plan, as it may be amended from
time to time hereafter are incorporated into and made a part of the Agreement by
reference, as if the same were set forth herein in full and all provisions of
the Option are made subject to any and all terms of the Plan, as so amended.

 

11. Each capitalized term used, but not defined herein, shall have the meaning
assigned to it in the Plan.

 

12. This Agreement shall be governed by Ohio law.

 

IN WITNESS WHEREOF, the parties have hereunto affixed their signatures as of the
dated noted above.